DETAILED ACTION
I.	Claims 1-10 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 has been considered by the examiner.
Claim Objections
Claims 2-8 are objected to because of the following informalities:  each of the dependent claims begins with “A”. They need to begin with “The” to establish proper antecedence to independent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 10 recite the limitation "constructing a matrix from the frequency responses" in line 5 (claim 1), line 8 (claim 9), and line 8 (claim 10).  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 2-8 are rejected by virtue of their dependencies upon the rejected independent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite “constructing a matrix form the frequency responses of each of the plurality of subcarriers of the first training signal at the first node; computing a singular value decomposition of the matrix; and deriving a secret key from one or more singular vectors of the singular decomposition”. This judicial exception is not integrated into a practical application because it is directed to mathematical concepts, mathematical relationships, and mathematical calculations. Claim 1does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Please refer to Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) as it pertains to organizing information through mathematical correlations; which would encompass encryption. 
Further, claim 9 only recites one additional element – using a processor to perform a “method of operating a first node to generate a secret key for encrypting wireless transmissions between a first node and a second node”. The processor in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing mathematical computations for “deriving a secret key”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Encryption relies upon and is rooted in mathematical relationships/formulas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Adding a nominal recitation of generic computing structure or a general purpose computer is insufficient to make a claim patent-eligible. See Bancorp Servs. v. Sun Life Assurance Co.¸ 687 F.3d 1266, 1278 (Fed. Cir. 2012).
With regards to claim 10, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform performing mathematical computations for “deriving a secret key” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The mere recitation of the elements identified by the Examiner to be generic computer components (e.g., “an antenna, a memory and a processor” in claim 10) does not add any meaningful limitation beyond generally linking the abstract method to a general purpose computer and that “[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept’” . See Alice Corp., 134 S. Ct. at 2350 and 2357. Adding a nominal recitation of generic computing structure or a general purpose computer is insufficient to make a claim patent-eligible. See Bancorp Servs. v. Sun Life Assurance Co.¸ 687 F.3d 1266, 1278 (Fed. Circ. 2012). 
Claims 2-8 are rejected by virtue of their dependencies of the rejected independent claim 1.
Allowable Subject Matter
Claims 1-10 distinguish themselves over the prior art.  However, they are rejected in view of the grounds under 35 U.S.C. 101 and 112(b), as stated above.  Amending the claims to render them statutory would overcome these grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to utilizing signal data within a wireless network environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431